ORDER
PER CURIAM:'
The Labor and Industrial Commission determined that SOHO Nails Spa LLC, a Kansas City nail salon, was the “employer” of the technicians working in the salon for purposes of the Employment Security Law, §§ 288.010-288.400, RSMo. SOHO Nails appeals, arguing that the Commission’s decision was not supported by sufficient competent evidence. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).